Citation Nr: 1626720	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-49 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to July 1, 2015, for herniated nucleus pulposus L5-S1, and in excess of 40 percent from July 1, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from October 1971 to May 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2015, the Veteran testified at a Travel Board hearing before the undersigned.  In May 2015, the Board remanded this case.  In an October 2015 rating decision, the RO increased the disability rating for the herniated nucleus pulposus L5-S1 to 40 percent effective July 1, 2015.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2015 remand, the Board determined that the Veteran should be afforded a VA examination and that additional medical records from Dr. Gaiser should be obtained.  In a May 28, 2015 letter, the Veteran was advised that additional development was being undertaken and that he should complete a medical release, VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, so that the records from Dr. Gaiser from 2009 onward could be obtained.  Thereafter, no additional correspondence from the Veteran in that regard was received, so no additional records from Dr. Gaiser were obtained.  However, in correspondence dated November 1, 2015, the Veteran enclosed a copy of the supplemental statement of the case which indicated that this notice had been sent and he indicated that he never received the May 28, 2015 letter and that he had additional evidence to support his claim.

In light of the foregoing, the Board finds that the Veteran should be issued another letter containing the substance of the May 28, 2015 letter.  If the Veteran completes a medical release for Dr. Gaiser, then those records should be obtained.  The Veteran should also be advised that he may submit additional evidence and argument on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter containing the substance of the May 28, 2015 letter, including the request for him to complete a medical release, VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, so that the records from Dr. Gaiser from 2009 onward can be obtained.  The Veteran should also be advised that he may submit additional evidence and argument including any evidence he has in his possession per his November 1, 2015 correspondence.

2.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment from Dr, Gaiser pertaining to the Veteran's low back disability from 2009 onward.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

